Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT dated as of October 27, 2008 between InSight
Health Services Corp., a Delaware corporation (“Company”), and Keith S. Kelson
(“Executive”).  Company is a wholly owned subsidiary of InSight Health Services
Holdings Corp., a Delaware corporation (“Parent”).

 

Company wishes to employ Executive, and Executive wishes to accept such
employment, in each case subject to the terms and conditions hereof. 
Accordingly, Company and Executive hereby agree as follows:

 

I.              TERM

 

Commencing as of the first date of Executive’s employment with Company,
Executive is to be employed by Company for rolling twelve (12) month periods,
whereby Executive’s term of employment is twelve (12) months on a continuing
basis, unless earlier terminated in accordance with Article IV below.

 

II.            EMPLOYMENT

 

SECTION 2.01  Employment by Company.  Effective as of November 1, 2008, Company
employs Executive to render full time services as Executive Vice President and
Chief Financial Officer to Parent, Company, and its subsidiaries (“InSight
Companies”) and in such other capacities as the Company’s President and Chief
Executive Officer (“CEO”) may assign and, in connection therewith, to report to
the CEO and perform such duties as are reasonably consistent with Executive’s
position and as the CEO shall direct.  Executive agrees to perform such duties
as are reasonably consistent with the duties normally pertaining to the office
to which Executive has been elected or appointed, subject always to the
direction of the CEO.  Subject to Section 5.01 hereof, Executive’s expenditure
of reasonable amounts of time for personal business, charitable or professional
activities will not be deemed a breach of Executive’s undertaking to provide
full time services hereunder, provided that such activities do not interfere
materially with Executive’s rendering of such services.

 

SECTION 2.02  Acceptance of Employment by Executive.  Executive accepts such
employment and shall render the services required by this Agreement to be
rendered by Executive.  Executive shall also serve on request during all or any
part of the term of this Agreement as an officer or director of any of the
InSight Companies or affiliates without any compensation therefor other than as
specified in this Agreement.

 

SECTION 2.03  Place of Employment.  Executive’s principal place of employment
shall be located at 26250 Enterprise Court, Suite 100, Lake Forest, California
92630.  In the event that the principal place of employment of Executive is
relocated to a site that is more than 50 miles from Executive’s principal
residence, subject to Section 4.05(a) hereof, Company may require Executive to
relocate Executive’s principal residence to within 50 miles of such site. 
Notwithstanding the foregoing, Executive acknowledges that the duties to be
performed by Executive hereunder are such that Executive may be required to
travel extensively, principally within the United States, in connection with
Company Business (as defined below).

 

1

--------------------------------------------------------------------------------


 

III.           COMPENSATION

 

SECTION 3.01  Salary, Bonuses, Life Insurance.  As compensation for the services
to be rendered pursuant to this Agreement, Company shall pay Executive, and
Executive shall accept, a salary of $260,000 per annum (“Annual Salary”),
payable in accordance with the payroll policies of Company for senior executives
as from time to time in effect, less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations (“Payroll
Policies”).

 

In addition to the Annual Salary, Executive shall be eligible to receive an
annual bonus in accordance with any executive incentive compensation plan for
the then-current fiscal year (“Bonus”), 80% of which Bonus shall be based upon
Parent achieving the target financial goals or other goals approved by the Board
of Directors of Parent (“Parent Board”)  for the then-current fiscal year
(“Target Goals”) and 20% of which the Bonus shall be based on the achievement of
certain personal management objectives established over the course of each
fiscal year and approved by the CEO.  The Target Goals shall be set forth in a
budget prepared by the CEO and Company management and approved by the Parent
Board and shall as applicable, be set at the plan level applicable to the other
executive officers of Company, and in accordance with any executive incentive
compensation plan for the then-current fiscal year. The Bonus is payable, if
earned, promptly following the completion of Parent’s year-end audit for such
year and delivery of a certification by the CEO to the Parent Board, certifying
the results for the year and the calculation of any Bonus so payable.

 

Company shall purchase and maintain in full force and effect at all times during
the term of this Agreement a policy of term insurance on the life of Executive
payable to such beneficiary or beneficiaries as Executive may designate in an
amount equal to three (3) times the amount of the Annual Salary; provided
Executive shall comply with the issuing insurance company’s requirements for
issuance of the policy.

 

SECTION 3.02  Performance Review. Executive’s performance shall be reviewed and
evaluated by the CEO annually during the term of this Agreement.

 

SECTION 3.03  Participation in Employee Benefit Plans.  Executive shall be
entitled during the term of this Agreement, if and to the extent eligible, to
participate in any life insurance, medical, health and accident and disability
plan or program, pension plan or similar benefit plan of Company, which may be
available to senior executives of Company generally, on the same terms as such
other executives.

 

SECTION 3.04  Business Expenses.  Subject to such policies as may from time to
time be established by Company for senior executives of Company generally,
Company shall pay or reimburse Executive for all reasonable business expenses
actually incurred or paid by Executive during the term of this Agreement in the
performance by Executive of services under this Agreement, upon presentation of
expense statements or vouchers or such other supporting information as Company
may reasonably require.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.05  Automobile Allowance.  Company shall pay Executive an automobile
allowance of $750 per month and shall reimburse Executive for all expenses of
operating such automobile consisting of gas, insurance, registration, in an
amount and in accordance with and subject to such policies as may from time to
time be established and amended by the Parent Board.

 

SECTION 3.06  Vacation.  Executive shall be entitled to three (3) weeks of paid
vacation each year during the term of this Agreement, which shall be taken at a
time or times which do not unreasonable interfere with Executive’s duties
hereunder and in accordance with Company policy.  Executive may not accumulate
any unused vacation in excess of six (6) weeks at any one time.

 

SECTION 3.07  Equity Award.  Executive shall be entitled to participate in
Parent’s 2008 Employee Stock Option Plan (“Option Plan”) on the terms and
conditions that are applicable to the other senior officers of Company. The
Parent Board currently expects to award Executive nonstatutory stock options to
acquire 70,000 shares of Parent common stock (“Options”), although there is no
present commitment to do so.  The Options will be subject to performance-based
vesting, which will occur upon a successful refinancing (as defined in the stock
option grant agreement) of the currently outstanding $312,500,000 Senior
Floating Rate Notes.  The successful refinancing will include among other items,
the absence of any dilution to the then-existing holders of outstanding Parent
common stock. The exercise price of the Options will be set on the date of
actual grant in accordance with the Option Plan.

 

IV.           TERMINATION

 

SECTION 4.01  Termination upon Death.  If Executive dies during the term of this
Agreement, this Agreement shall terminate as of the date of Executive’s death.

 

SECTION 4.02  Termination upon Disability.  Executive’s employment may be
terminated by Company due to Executive’s permanent and total disability (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended) (“Code”) (“Disability”), so that Executive is unable substantially to
perform Executive’s services required by this Agreement to be rendered by
Executive for (i) a period of three (3) consecutive months or (ii) for shorter
periods aggregating three (3) months during any twelve (12) month period. 
Company may, at any time after the last day of the three (3) consecutive months
of Disability or the day on which the shorter periods of Disability equal an
aggregate of three (3) months, by 30 days’ written notice to Executive,
terminate this Agreement and Executive’s employment hereunder.  Any such
determination of Disability shall be made by a physician chosen by a majority of
the members of the Parent Board in its sole and unfettered discretion.  Nothing
in this Section 4.02 shall be deemed to extend the term of this Agreement or of
Executive’s employment hereunder, beyond the term specified in Article I hereof.

 

SECTION 4.03  Termination for Cause.  If the Parent Board decides that Cause (as
defined below) exists, it may remove Executive for Cause and terminate this
Agreement and the term of Executive’s employment hereunder on the date specified
in written notice to Executive.  If terminated for Cause, Executive shall have
no right to receive any monetary compensation or benefit hereunder with respect
to any period after the date specified in such notice.  Such notice may also
terminate Executive’s right to enter Company’s premises.  For purposes of this
Agreement, the term “Cause” means any of the following:

 

3

--------------------------------------------------------------------------------


 

(a)           Executive has been convicted or pled guilty or no contest to any
crime or offense (other than any crime or offense relating to the operation of a
motor vehicle) which is likely to have a material adverse impact on the business
operations or financial condition of Company, or any felony offense;

 

(b)           Executive has committed fraud or embezzlement;

 

(c)           Executive has breached any of Executive’s obligations under this
Agreement and Executive has failed to cure the breach within 30 business days
following receipt of written notice of such breach from Company;

 

(d)           Company, after reasonable investigation, finds that Executive has
violated material written policies and procedures of Company, including but not
necessarily limited to, policies and procedures pertaining to harassment and
discrimination;

 

(e)           Executive has failed to obey a specific written direction from the
Parent Board (unless such specific written instruction represents an illegal
act), provided that (i) such failure continues for a period of 30 business days
after receipt of such specific written direction, and (ii) such specific written
direction includes a statement that the failure to comply therewith will be a
basis for termination hereunder; or

 

(f)            any willful act or willful omission on Executive’s part which is
materially injurious to the financial condition or business reputation of the
InSight Companies.

 

SECTION 4.04  Termination in Discretion of Company.  Company may, at any time
thereafter by 30 days’ written notice to Executive, terminate this Agreement and
the term of Executive’s employment hereunder, and Executive thereafter shall
have only such rights to receive monetary compensation or benefits hereunder in
respect of any period after the effective date of termination as are provided in
Section 4.07 hereof.  Such notice may also terminate Executive’s right to enter
Company’s premises.

 

SECTION 4.05  Voluntary Termination for Good Reason.  During the period
commencing upon the occurrence of Good Reason (as defined below) and continuing
for 30 days thereafter, Executive shall have the right to terminate Executive’s
employment for Good Reason (as defined below), whereupon Executive shall become
entitled to receive compensation as provided in Section 4.07 hereof. 
Termination by the Executive pursuant to the preceding sentence shall be
effective upon 30 days written notice to Company.  For purposes of this
Agreement, “Good Reason” means any of the following:

 

(a)           the movement by Company, without Executive’s consent, of
Executive’s principal place of employment to a site that is more than 50 miles
from Executive’s principal residence;

 

(b)           a reduction by Company, without Executive’s consent, in
Executive’s Annual Salary, bonus opportunity, duties and responsibilities, and
title, as they may exist from time to time; or

 

4

--------------------------------------------------------------------------------


 

(c)           a failure by Company to comply with any material provisions of
this Agreement which has not been cured within 30 days after notice of such
noncompliance has been given by Executive to Company, or if such failure is not
capable of being cured in such time, for which a cure shall not have been
diligently initiated by Company within the 30 day period.

 

SECTION 4.06  Voluntary Termination Without Good Reason.  Executive shall have
the right to terminate this Agreement upon 30 days’ written notice to Company
and, upon such termination, Executive shall not have the right to receive any
monetary compensation or benefit hereunder with respect to any period after the
date specified in such notice.

 

SECTION 4.07  Compensation on Termination.

 

(a)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.01 hereof, Company shall pay to the executors or
administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) all compensation accrued and unpaid up to the date of Executive’s
death.

 

(b)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.02, 4.04, 4.05, or 4.07(c) hereof, Company shall (i) pay
to Executive all compensation accrued and unpaid up to the effective date of
termination; (ii) pay to Executive additional compensation in an amount equal to
twelve (12) months of compensation at the Annual Salary rate then in effect,
payable in accordance with the Payroll Policies as in effect at the time of
termination; and (iii) maintain, at Company’s expense, in full force and effect,
for Executive’s continued benefit until the earlier of (x) twelve (12) months
after the effective date of termination or (y) commencement of Executive’s
benefits pursuant to full time employment with a new employer under such
employer’s standard benefits program, all life insurance, medical, health and
accident, and disability plans or programs, in which Executive was entitled to
participate immediately prior to the effective date of termination; provided,
that Executive’s continued participation is permissible under the general terms
and provisions of such plans or programs and provided further, that Company
shall be entitled to amend or terminate any employee benefit plans which are
applicable generally to Company’s employees.  In the event that Executive’s
participation in any such plan or program is prohibited, Company shall arrange
to provide Executive with benefits substantially similar to those which
Executive was entitled to receive under such plans or programs; provided
further, that any such payments shall only be payable upon the execution of the
release described in Section 4.07(e) and shall commence at such time as
determined in accordance with such Section 4.07(e).  Any amounts paid by Company
to Executive under (i) and (ii) above may be reduced, in the case of termination
pursuant to Section 4.02, by the amount which Executive is entitled to receive
under the terms of Company’s long-term disability insurance policy for senior
executives as and if in effect at the effective date of termination.  Any
payments made pursuant to this Section 4.07 shall be reduced by such amounts as
are required by law to be withheld or deducted.

 

(c)           Notwithstanding any provision herein to the contrary, if Executive
is terminated by Company without Cause, or Executive terminates Executive’s
employment for Good Reason, within twelve (12) months of a Change in Control (as
defined herein) which occurs after the date hereof, Executive shall be entitled
to the payments and benefits set forth in Section 4.07(b).  For purposes hereof,
a “Change in Control” shall be deemed to have occurred if (i) any person, or any
two or more

 

5

--------------------------------------------------------------------------------


 

persons acting as a group, and all affiliates of such person or persons (a
“Group”), who prior to such time beneficially owned less than 50% of the then
outstanding capital stock of Company or Parent, shall acquire shares of
Company’s or Parent’s capital stock in one or more transactions or series of
transactions, including by merger, and after such transaction or transactions
such person or group and affiliates beneficially own 50% or more of Company’s or
Parent’s outstanding capital stock, or (ii) Company or Parent shall sell all or
substantially all of its assets to any Group which, immediately prior to the
time of such transaction, beneficially owned less than 50% of the then
outstanding capital stock of Company or Parent.

 

(d)           The compensation rights provided for Executive in this
Section 4.07 shall be Executive’s sole and exclusive remedies with respect to
Section 4.01, 4.02, 4.04, 4.05, or 4.07(c) hereof, and Executive, the executors
or administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) shall not be entitled to any other compensation, damages or relief
in connection therewith.

 

(e)           Executive shall forfeit all rights to such payments and benefits
provided in this Section 4.07 unless a release substantially in the form of
Exhibit A attached hereto is signed and delivered (and no longer subject to
revocation, if applicable) within 30 days following the date of Executive’s
termination of employment.  The cash payments that are contingent upon the
execution of a release consistent with the foregoing sentence shall be paid on
the thirtieth day following Employee’s termination of employment, and the first
payment in respect thereof shall include payment of all amounts that otherwise
would have been due prior thereto had the foregoing release requirement not been
imposed.

 

Notwithstanding any other payment schedule provided herein to the contrary, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:

 

(i) With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (B) the date of Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

(ii) To the extent that any benefit to be provided during the Delay Period are
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” and such benefits are not otherwise exempt from Code
Section 409A, Executive shall pay the cost of such benefits during the Delay
Period, and Company shall reimburse Executive, to the extent that such costs
would otherwise have been paid by Company or to the extent that such benefits
would otherwise have been provided by Company at no cost to Executive, Company’s
share of the cost of such benefits upon expiration of the Delay Period, and any
remaining benefits shall be reimbursed or provided by Company in accordance with
the procedures specified herein.

 

6

--------------------------------------------------------------------------------


 

V.            CERTAIN COVENANTS OF EXECUTIVE

 

SECTION 5.01  Covenants Against Unfair Competition.

 

(a)           Acknowledgments.  Executive acknowledges that, as of the date
hereof (i) the principal business of the InSight Companies and affiliates is the
provision of diagnostic imaging, treatment and related management services
through a network of mobile magnetic resonance imaging (“MRI”) Computed
Tomography (“CT”), positron emission tomography (“PET”) and PET/CT facilities,
fixed-site MRI and PET and PET/CT facilities and multi-modality centers, at
times, together with other healthcare providers, utilizing the related equipment
and computer programs and “software” and various corporate investment structures
(“Company Business”); (ii) Company Business is primarily national in scope;
(iii) the industry is highly competitive; and (iv) Executive’s duties hereunder
will cause Executive to have access to and be entrusted with various trade
secrets not readily available to the public or competitors, consisting of
business accounts, lists of customers and other business contacts, information
concerning Company’s relationships with actual or potential clients or customers
and the needs or requirements of such clients or customers, budgets, business
and financial plans, employee lists, financial information, artwork, designs,
graphics, marketing plans and techniques, business strategy and development,
know-how or other matters connected with Company Business, computer software
programs and specifications (some of which may be developed in part by Executive
under this Agreement), which items are owned exclusively by Company and used in
the operation of Company Business (“Trade Secrets”).  Notwithstanding the
foregoing, the parties agree that the term “Trade Secrets” shall not include
information which (i) is or becomes generally available to the public, without
violation of any obligation of confidentiality by Executive, (ii) is or becomes
available from a third party on a nonconfidential basis, provided that such
third party is not bound by a confidentiality agreement with any of the InSight
Companies concerning the Trade Secrets and (iii) is or has been independently
acquired or developed by Executive without violating the provisions of this
Section.

 

Executive further acknowledges that the Trade Secrets will be disclosed to
Executive or obtained by Executive and received in confidence and trust for the
sole purpose of using the same for the sole benefit of Company Business. 
Executive also acknowledges that such Trade Secrets are valuable to Company, of
a unique and special nature, and important to Company in competing in the
marketplace.

 

During and after the term of this Agreement (otherwise than in the performance
of this Agreement), without Company’s prior written consent, Executive shall not
divulge or use all or any of the Trade Secrets to or for any person or entity
except (i) for the benefit of Company and as necessary to perform Executive’s
services under this Agreement; and (ii) when required by law, and then only
after consultation with Company or unless such information is in the public
domain.  In the event that Executive, becomes or is legally compelled (whether
by deposition, interrogatories, request for documents, subpoena, civil
investigative demand or similar process) to disclose any Trade Secrets,
Executive shall provide Company with prompt, prior written notice of such
requirement so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section.  Executive
agrees that Executive’s obligations under this Section 5.01 shall be absolute
and unconditional.

 

7

--------------------------------------------------------------------------------


 

(b)           Breach.  Executive understands and agrees that Executive’s
employment with Company may be terminated if Executive materially breaches
Section 5.01 of this Agreement or in any way divulges such Trade Secrets. 
Executive further understands and agrees that Company may be irreparably harmed
by any violation or threatened violation of Section 5.01 of this Agreement and,
therefore, Company may be entitled to injunctive relief to enforce any of the
provisions contained Section 5.01.

 

(c)           Non-Compete.  During the period of Executive’s employment,
Executive will not directly or indirectly either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business within any metropolitan
area in the United States or elsewhere in which Company is then engaged in
Company Business.  The parties acknowledge that in California and some states
post-employment non-compete clauses may be generally unenforceable, but that
other states and jurisdictions permit such agreements.  Executive hereby agrees
that Executive will not directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business as conducted at the
effective date of termination of Executive’s employment by Company for or a
period of twelve (12) months after the termination of Executive’s employment and
that this Section will be enforceable to the greatest extent of the law.

 

(d)           No Solicitation of Employees.  During Executive’s employment and
for a period of twelve (12) months after the termination of Executive’s
employment, Executive will not, either directly or indirectly, either alone or
in concert with others, solicit or entice or participate in the solicitation or
attempt to solicit or in any manner encourage employees of Company to leave
Company or work for anyone that is in competition in any substantial way with
Company Business (which in the case of the period following Executive’s
termination, shall mean Company Business as conducted as of the effective date
of termination of Executive’s employment with Company); provided, however, that
the public listing, advertising or posting of an available position shall not
constitute solicitation or an attempt to solicit hereunder and this
subsection (d) shall not preclude Executive from hiring an individual pursuant
thereto.

 

(e)           No Solicitation of Customers.  Executive will not during the
course of Executive’s employment, or for twelve (12) months thereafter, either
directly or indirectly call on, solicit, or take away, or attempt to call on,
solicit or take away any of Company’s customers on behalf of any business that
is in competition in any substantial way with Company.  Executive promises and
agrees not to engage in any unfair competition with Company.  During Executive’s
employment, Executive agrees not to plan or otherwise take any preliminary
steps, either alone or in concert with others, to set up or engage in any
business enterprise that would be in competition with Company Business.  In the
event of the termination of Executive’s employment and for a period of twelve
(12) months thereafter, Executive will not accept any employment or engage in
any activities which Company shall determine in good faith to be competitive
with Company, if the fulfillment of the duties of the competitive employment or
activities would inherently require Executive to reveal Trade Secrets to which
Executive has access or learned during Executive’s employment on behalf of any
business that is in competition in any substantial way with Company.

 

8

--------------------------------------------------------------------------------


 

(f)            Return of Company Property.  In the event of the termination of
Executive’s employment, Executive will deliver to Company all devices, records,
sketches, reports, proposals, files, customer lists, mailing or contact lists,
correspondence, computer tapes, discs and design and other document and data
storage and retrieval materials (and all copies, compilations and summaries
thereof), equipment, documents, duplicates, notes, drawings, specifications,
research tape or other electronic recordings, programs, data and other materials
or property of any nature belonging to Company or relating to Company Business,
and Executive will not take with Executive or allow a third party to take, any
of the foregoing or any reproduction of any of the foregoing.  Company property
includes personal property, made or compiled by Executive, in whole or in part
and alone or with others, or in any way coming into Executive’s possession
concerning Company Business or other affairs of Company or any of its
affiliates.

 

(g)           Disclosure and Assignment of Rights.  (i)  Executive shall
promptly disclose and assign to Company and its affiliates or its nominee(s), to
the maximum extent permitted by Section 2870 of the California Labor Code, as it
may be hereafter amended from time to time, all right, title and interest of
Executive in and to any and all ideas, inventions, discoveries, secret processes
and methods and improvements, together with any and all patents that may be
issued thereon in the United States and in all foreign countries, which
Executive may invent, develop or improve, or cause to be invented, developed or
improved, during the term of this Agreement or which are (1) conceived and
developed during normal working hours, and (2) related to the scope of Company
Business.  As used in this Agreement, the term “invent” includes “make”,
“discover”, “develop”, “manufacture” or “produce”, or any of them; “invention”
includes the phrase “any new or useful original art, machine, methods of
manufacture, process, composition of matter, design, or configuration of any
kind”; “improvement” includes “discovery” or “production”; and “patent” includes
“Letters Patent” and “all the extensions, renewals, modifications, improvements
and reissues of such patents”.

 

(ii)           Executive shall disclose immediately to duly authorized
representatives of Company any ideas, inventions, discoveries, secret processes
and methods and improvements covered by the provisions of paragraph (i) above,
and execute all documents reasonably required in connection with the application
for an issuance of Letters Patent in the United States and in any foreign
country and the assignment thereof to Company and its affiliates or its
nominee(s).

 

SECTION 5.02  Rights and Remedies Upon Breach.  If Executive breaches, or
threatens to breach, in any material respect any of the provisions of
Section 5.01 hereof (“Restrictive Covenants”), Company shall, in addition to all
its other rights hereunder and under applicable law and in equity, have the
right to seek specific enforcement of the Restrictive Covenants by any court
having jurisdiction, including, without limitation, the granting of a
preliminary injunction which may be granted without the necessity of proving
damages or the posting of a bond or other security, it being acknowledged that
any such breach or threatened breach may cause irreparable injury to Company and
that money damages may not provide an adequate remedy to Company.  In addition
to and not in lieu of any other remedy that Company may have pursuant to this
Agreement or otherwise, in the event of any breach of any provision of
Section 5.01 during the period which Executive is entitled to receive payments
and benefits pursuant to Section 4.07, such period shall terminate as of the
date of such breach and Executive shall not thereafter be entitled to receive
any compensation or other payments or benefits under this Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.03  Severability and Modification of Covenants.  Company and Executive
agree and acknowledge that the duration, scope and geographic area of the
Restrictive Covenants described in this Section 5.01 are fair, reasonable and
necessary in order to protect the good will and other legitimate interests of
Company, that adequate consideration has been received by Executive for such
obligations, and that these obligations do not prevent Executive from earning a
livelihood.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.  If any court of
competent jurisdiction construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration or geographic scope of such
provision or otherwise, such provision shall be deemed amended to the minimum
extent required to make it enforceable and, in its reduced form, such provision
shall then be enforceable and enforced.

 

VI.           CERTAIN AGREEMENTS

 

SECTION 6.01   (a)   Customers, Suppliers.  Executive does not have, and at any
time during the term of this Agreement shall not have, any employment with or
any direct or indirect interest in (as owner, partner, shareholder, employee,
director, officer, agent, consultant or otherwise) any customer of or supplier
to Company.

 

(b)           Certain Activities.  Executive during the term of this Agreement
shall not (i) give or agree to give, any gift or similar benefit of more than
nominal value to any customer, supplier, or governmental employee or official or
any other person who is or may be in a position to assist or hinder Company in
connection with any proposed transaction, which gift or similar benefit, if not
given or continued in the future, might adversely affect the business or
prospects of Company, (ii) use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make any unlawful
expenditures relating to political activity to government officials or others,
(iv) establish or maintain any unlawful or unrecorded funds in violation of
Section 30A of the Securities Exchange Act of 1934, as amended, and (v) accept
or receive any unlawful contributions, payments, gifts, or expenditures.

 

VII.         MISCELLANEOUS

 

SECTION 7.01  Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed or faxed, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally,
telegraphed, telexed or faxed, or if mailed, two (2) days after the date of
mailing, as follows:

 

(i)            If to Company, addressed to it at:

 

InSight Health Services Corp.

 

 

26250 Enterprise Court, Suite 100

 

 

Lake Forest, CA 92630

 

 

Attention: General Counsel

 

 

Facsimile No.: (949) 462-3703

 

10

--------------------------------------------------------------------------------


 

(ii)           If to Parent, addressed to it at:

 

InSight Health Services Holdings Corp.

 

 

26250 Enterprise Court, Suite 100

 

 

Lake Forest, CA 92630

 

 

Attention: General Counsel

 

 

Facsimile No.: (949) 462-3703

 

(iii)          If to Executive, to the address or facsimile set forth below
Executive’s signature hereto.  Any party hereto may, by notice to the other,
change its address for receipt of notices hereunder.

 

SECTION 7.02  Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

SECTION 7.03  Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, amended, modified, superseded, canceled, renewed or extended,
only by a written instrument signed by Executive and Company.  No waiver of any
provision of this Agreement shall be deemed to be a waiver of any other
provision, whether or not similar.  No such waiver shall constitute a continuing
waiver.  No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

SECTION 7.04  Assignment.  This Agreement is personal to Executive, and
Executive’s rights and obligations hereunder may not be assigned by Executive. 
Company may assign this Agreement and its rights, together with its obligations,
hereunder (i) in connection with any sale, transfer or other disposition of all
or substantially all of its assets or business(s), whether by merger,
consolidation or otherwise; or (ii) to any wholly owned subsidiary of Company,
provided that Company shall remain liable for all of its obligations under this
Agreement.

 

SECTION 7.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

SECTION 7.06  Headings.  The article and section headings in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

SECTION 7.07  Number.  Unless the context of this Agreement otherwise requires,
words using the singular or plural number will also include the plural or
singular number.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.08  Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to any conflicts of law principles
thereof that would call for the application of the laws of any other
jurisdiction.  Subject to Section 7.10 below, any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of California, or if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of California, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world,
whether within or without the State of California.

 

SECTION 7.09  Expenses.  Should either party institute an action to enforce this
Agreement or any provision hereof, or for damages by reason of any alleged
breach of this Agreement or any provisions hereof, Executive shall be entitled
to receive from Company Executive’s reasonable travel and living expenses,
incurred by Executive in connection with preparation for and participation in
any proceeding relating to the action if Executive is the prevailing party or
such portion thereof as the court  may award.

 

SECTION 7.10   (a)   Resolution of Disputes.   Executive and Company mutually
agree and understand that as an inducement for Company to enter into this
Agreement, Executive and Company agree and consent to the resolution by
arbitration of all claims or controversies, past, present or future, whether
arising out of the employment relationship (or its termination) or relating to
this Agreement that Company may have against Executive or that Executive may
have against Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The only claims that are arbitrable are
those that, in the absence of this arbitration provision, would have been
justiciable under applicable state or federal law. The claims covered by this
arbitration provision, include, but are not limited to, claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination, retaliation or harassment
(including, but not limited to, race, sex, sexual orientation, religion,
national origin, age, marital status, or medical condition, handicap or
disability); claims for benefits (except claims under an employee benefit or
pension plan that either (i) specifies that its claims procedure shall culminate
in an arbitration procedure different from this one, or (ii) is underwritten by
a commercial insurer which decides the claims); and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
except claims excluded in Section 7.10 (b) below.

 

Except as otherwise provided in this arbitration provision, both Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action (other than an administrative charge of discrimination) in
any way related to any claim covered by this arbitration provision.

 

(b)           Claims Excluded From Arbitration. Claims Executive may have for
workers’ compensation or unemployment compensation benefits are not covered by
this arbitration provision. Also not covered are claims by Company for
injunctive and/or other equitable relief, including but not limited to those for
unfair competition and/or the use and/or unauthorized disclosure of Trade
Secrets or confidential information, as to which Executive understands and
agrees that Company may seek and obtain relief from a court of competent
jurisdiction.

 

12

--------------------------------------------------------------------------------


 

(c)           Arbitration Procedures. Executive and Company understand and agree
that the arbitration will take place in Orange County, California, in accordance
with the California Employment Dispute Resolution Rules of the American
Arbitration Association then in effect in the State of California, and judgment
upon such award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The decision of the arbitrator(s) shall be bound by
generally accepted legal principles, including, but not limited to, all rules of
law and legal principles concerning potential liability, burdens of proof, and
measure of damages found in all applicable California statutes and
administrative rules and codes, and all California case law.

 

SECTION 7.11.  Section 409A Compliance.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  In no event
whatsoever shall Company be liable for any additional tax, interest or penalty
that may be imposed on Executive by Code Section 409A or damages for failing to
comply with Code Section 409A.

 

(b)           Termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination”, “termination of employment” or like terms shall
mean “separation from service.”All expenses or other reimbursements under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive
(provided that if any such reimbursements constitute taxable income to
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.

 

(c)           For purposes of Code Section 409A, Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

 

(d)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of Company. Notwithstanding
any other provision of this Agreement to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be offset by any other payment pursuant to this
Agreement or otherwise.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

By:

/s/ Louis E. Hallman, III

 

 

Name:

Louis E. Hallman, III

 

 

Title:

President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Keith S. Kelson

 

Keith S. Kelson

 

 

 

Address and Facsimile Number:

 

273 Upland Road

 

Laguna Beach, CA 92651

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Waiver and Release

 

In consideration of compensation rights and other benefits, Executive will
irrevocably and unconditionally release, waive and forever discharge Company,
its Parent, its direct and indirect subsidiaries and affiliates, affiliated
persons, partnerships and corporations, successors and assigns, and all of their
past and present directors, members, partners, contractors, distributors,
officers, stockholders, consultants, agents, representatives, attorneys,
employees, employee benefit plans and plan fiduciaries (collectively, “Company
Releasees”), individually and collectively, from any and all actions, causes of
action, claims, demands, damages, rights, remedies and liabilities of whatsoever
kind or character, in law or equity, suspected or unsuspected, known or unknown,
past or present, that Executive has ever had, may now have, or may later assert
against any of Company Releasees, concerning, arising out of or related to
Executive’s employment by or the performance of any services to or on behalf of
any of the InSight Companies, arising out of or related to the termination of
Executive’s employment agreement with Company, or arising out of any other
agreement Executive may have or may have had with the InSight Companies, in all
cases from the beginning of time to the effective date of termination
(hereinafter referred to as “Executive’s Claims”), including without limitation:
(i) any claims arising out of or related to any federal, state and/or local
labor or civil rights laws, as amended, including, without limitation, the
federal Civil Rights Acts of 1866,1964, and 1991 (including but not limited to
Title VII), the Age Discrimination in Employment Act of 1967, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act of 1993, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act of 1938, the Older Workers Benefit Protection Act, the California
Fair Employment and Housing Act, the California Industrial Welfare Commission
Wage Orders, and the California Labor Code and/or any similar state
antidiscrimination and employment statutes, and (ii) any and all other
Executive’s Claims arising out of or related to any contract or employment
agreement, any and all other federal, state or local constitutions, statutes,
rules or regulations, or under the laws of any country or political subdivision,
or under any common law right of any kind whatsoever.  Executive also agrees,
with the respect to Executive’s Claims, to waive all rights to sue or obtain
equitable, remedial or point relief from any or all Company Releasees of any
kind whatsoever, including, without limitation, reinstatement, back pay, front
pay, attorneys’ fees and any form of injunction relief. Through the effective
date of termination, notwithstanding the foregoing, this Waiver and Release
shall not affect any of Executive’s rights or obligations under (a) Company’s
401(k) Savings Plan, (b) the Indemnification Agreement executed among Executive,
Parent and Company effective               , 2008, (c) Executive’s right to
statutory indemnification pursuant to  California Labor Code Section 2802,
(d) the Consolidated Omnibus Budget Reconciliation Act, (e) workers compensation
or unemployment insurance benefit claims, or (f) the terms of the Agreement.

 

Executive and Company hereby waive and relinquish all rights and benefits
afforded by California Civil Code Section1542.  Executive and Company understand
and acknowledge the significance and consequences of this specific waiver of
Section 1542.  California Civil Code Section 1542 states as follows:

 

15

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affect his or her settlement with
the debtor.

 

To the fullest extent permitted by law, Executive represents, warrants and
agrees not to lodge or assist anyone else in lodging any formal or informal
complaint in court, with any federal, state or local agency or any other forum,
in any jurisdiction, arising out of or related to Executive’s Claims.  Executive
hereby represents and warrants that Executive has not brought any complaint,
claim, charge, action or proceeding against any of Company Releasees in any
jurisdiction or forum, nor assisted or encouraged any other person or persons in
doing so.  Executive further represents and warrants that Executive has not in
the past and will not in the future assign any of Executive’s Claims to any
person, corporation or other entity.

 

Executive’s execution of this Waiver and Release operates as a complete bar and
defense against any and all of Executive’s Claims against Company and each of
the other Company Releasees to the maximum extent permitted by law.  If
Executive should hereafter make any of Executive’s Claims in any charge,
complaint, action, claim or proceeding against Company or any of the other
Company Releasees, Waiver and Release Agreement may be raised as, and shall
constitute a complete bar to, any such charge, complaint, action, claim or
proceeding and Executive agrees to disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of any
administrative investigation or proceeding.

 

16

--------------------------------------------------------------------------------